 Case 3:19-cv-02642-D-BN Document 11 Filed 09/21/20             Page 1 of 1 PageID 41



                      IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

LINDA PHILLIPS,                              §
                                             §
               Plaintiff,                    §
                                             §
V.                                           §         No. 3:19-CV-2642-D
                                             §
HCA HEALTHTRUST,                             §
                                             §
               Defendant.                    §

                                         ORDER

         The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed.         The undersigned district

judge reviewed the proposed findings, conclusions, and recommendation for plain

error.      Finding    none,   the   court   adopts   the   findings,   conclusions,   and

recommendation of the United States Magistrate Judge.

         SO ORDERED.

         September 21, 2020.



                                                       _____________________________
                                                       SIDNEY A. FITZWATER
                                                       SENIOR JUDGE




                                             1
